FILED
                             NOT FOR PUBLICATION                             MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YU CHEN ZHAO,                                    No. 08-72862

               Petitioner,                       Agency No. A047-183-823

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted March 8, 2011

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Yu Chen Zhao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Zhao fails to address, and therefore has waived any

challenge to, the agency’s determination that he abandoned his lawful permanent

resident status. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      To the extent Zhao challenges the BIA’s December 16, 2008, order denying

his motion to reopen, we lack jurisdiction because the petition for review is not

timely as to that order. See 8 U.S.C. § 1252(b)(1); Andia v. Ashcroft, 359 F.3d

1181, 1183 n.3 (9th Cir. 2004) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       08-72862